Form ONDFA

                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court




In Re: Vikram Srinivasan                            Case No.: 20−51735

 Debtor(s)                                          Chapter: 7




                            ORDER AND NOTICE OF DISMISSAL FOR FAILURE
                               TO APPEAR AT MEETING OF CREDITORS




   Notice is hereby given that the debtor(s) failed to appear at the meeting of creditors. Therefore, in accordance
with the Notice of Chapter 7 Bankruptcy Case filed on 7/23/21, it is ordered that this case is hereby dismissed.




Dated: 8/5/21                                     By the Court:




                                                  Stephen L. Johnson
                                                  United States Bankruptcy Judge




     Case: 20-51735        Doc# 129       Filed: 08/05/21        Entered: 08/05/21 11:14:54         Page 1 of 1
